DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-9 in the reply filed on 1/5/2022 is acknowledged.  The traversal is on the ground(s) that there is no serious burden.  This is not found persuasive because the different groups have a different design, do not overlap in scope, and as evidenced by their different classifications, there is a serious burden.
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/5/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cantolino (U.S. Patent No. 6,895,771).
Regarding claim 1, Cantolino discloses a dispenser (figures 1-10) comprising:
a dock capable to be fixed in place at a use device (reference #4), the dock having a first portion (outside surface of reference #4) and a second portion (inner surface of reference #4), the first portion including a fixation element that is capable to fix the dock in place at the use device (reference #12 and 46; column 6, lines 4-13; column 8, lines 46-51; column 12, lines 54-58), the second portion including a receiving structure (reference #50; column 6, lines 53-65);
a solid product holder capable to removably secure the solid product holder to the receiving structure at the second portion of the dock (reference #18; column 6, lines 53-65), the solid product holder comprising:
a retaining structure capable to removably secure the solid product holder to the receiving structure at the second portion of the dock (reference #22; column 6, lines 53-65);
a base defining a plurality of apertures that form an open area at which the liquid is received at the solid product holder (reference #36; columns 7-8, lines 61-3); and
a support structure extending from the base and defining an internal volume capable for holding the solid product at the solid product holder (side walls and internal volume of reference #18; reference #30; column 6, lines 34-44).
 Regarding claim 2, Cantolino discloses wherein the plurality of apertures are defined across a first cross sectional area of the base (reference #36) and the internal volume is defined across a second cross-sectional area of the support structure (internal cross section of reference #18), and wherein the first cross-sectional area approximates the second cross-sectional area (see figure 10, cross section reference #36 approximately same as cross section of reference #18).
Regarding claim 3, Cantolino discloses wherein the base comprises a first plate (reference #36) and a second plate (column 11, lines 42-50), wherein the first plate defines a first set of the plurality of apertures (reference #36; columns 7-8, lines 61-3) and the second plate defines a second set of the plurality of apertures (column 11, lines 42-50), and wherein the second plate is movable at the solid product holder relative to the first plate (column 11, lines 42-50 (removable insert means movable relative to first plate)).
Regarding claim 4, Cantolino discloses wherein the base is capable to adjust the open area at which the liquid is received at the solid product holder by movement of the second plate relative to the first plate (column 11, lines 42-50).
Regarding claim 8, Cantolino discloses wherein at least one of the dock and the solid product holder comprises a transparent surface (columns 10-11, lines 65-4).
Regarding claim 9, Cantolino discloses wherein the internal volume is further defined by the base such that the solid product holder is capable to communicate the liquid through the plurality of apertures into the internal volume (reference #18 and 36; columns 7-8, lines 61-3), and wherein the solid product holder is capable to output the solution at the plurality of apertures (reference #18 and 36; columns 7-8, lines 61-3).
Claim(s) 1, 3, 4, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reed et al. (U.S. Patent No. 8,007,664).
Regarding claim 1, Reed et al. discloses a dispenser (title; abstract; figures 1-5, reference #1) comprising:
a dock capable to be fixed in place at a use device (reference #11), the dock having a first portion (top outside surface of reference #11) and a second portion (bottom inner surface of reference #11), the first portion including a fixation element that is capable to fix the dock in place at the use device (reference #29 and 32; column 4, lines 17-33 (reference #33 considered use device that is fixed 
a solid product holder capable to removably secure the solid product holder to the receiving structure at the second portion of the dock (reference #3; column 4, lines 13-16), the solid product holder comprising:
a retaining structure capable to removably secure the solid product holder to the receiving structure at the second portion of the dock (reference #20a, 20b, 21a and 21b; column 4, lines 13-16);
a base defining a plurality of apertures that form an open area at which the liquid is received at the solid product holder (reference #48 and 51; column 4, lines 48-52); and
a support structure extending from the base and defining an internal volume capable for holding the solid product at the solid product holder (reference #8 and 90).
Regarding claim 3, Reed et al. discloses wherein the base comprises a first plate (reference #48) and a second plate (reference #53), wherein the first plate defines a first set of the plurality of apertures (reference #51) and the second plate defines a second set of the plurality of apertures (reference #55), and wherein the second plate is movable at the solid product holder relative to the first plate (reference #46; columns 4-5, lines 48-17; column 6, lines 1-12).
Regarding claim 4, Reed et al. discloses wherein the base is capable to adjust the open area at which the liquid is received at the solid product holder by movement of the second plate relative to the first plate (reference #46; columns 4-5, lines 48-17; column 6, lines 1-12).
Regarding claim 8, Reed et al. discloses wherein at least one of the dock and the solid product holder comprises a transparent surface (column 4, lines 3-7 (polyethylene is known to be transparent)).
Regarding claim 9, Reed et al. discloses wherein the internal volume is further defined by the base such that the solid product holder is capable to communicate the liquid through the plurality of apertures into the internal volume (reference #46; column 2, lines 57-66; column 6, lines 1-24), and .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cantolino in view of Schultz et al. (U.S. Patent No. 9,643,143).
Regarding claim 5, Cantolino discloses all the limitations as set forth above.  While the reference further comprises an open area adjustment device (column 11, lines 42-50), the device is manual and does not explicitly disclose a power source, motor and drive member.
Schultz et al. teaches another dispenser (abstract).  The reference teaches an open area adjustment device that includes a power source, a motor connected to the power source, and a drive member driven by the motor and interfacing with the second plate, wherein the drive member, when driven, is capable to move the second plate relative to the first plate so as to adjust the open area at 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the open area adjustment device of Cantolino to have a power source, motor and drive member as taught by Shultz et al.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach chemical dispensers.  One of ordinary skill in the art would be motivated to modify the open area adjustment device because the power source, motor and drive member make the open area adjustment device operate automatically on the fly as an automatic response based on a change in temperature so as to not require an operator to make adjustments (Schultz et al. column 10, lines 14-24).
Regarding claim 7, Cantolino in view of Schultz et al. discloses all the limitations as set forth above.  While the reference does not explicitly disclose a sensor, Schultz et al. further teaches a sensor in communication with the open area adjustment device, the sensor configured to detect a use device condition, wherein based on the use device condition the sensor is capable to output a signal to cause the open area adjustment device to actuate the motor so that the drive member is driven to adjust the open area at which the liquid is received at the solid product holder (column 8, lines 21-27).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the sensor so that the open area adjustment device may operate automatically on the fly as an automatic response based on a change in temperature so as to not require an operator to make manual adjustments since the temperature of the liquid effects the product chemistry (Schultz et al. column 10, lines 14-24).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cantolino in view of Schultz et al. as applied to claim 5 above, and further in view of Washburn et al. (U.S. Patent Pub. No. 2015/0183672).
Regarding claim 6, Cantolino in view of Schultz et a. discloses all the limitations as set forth above.  However, the reference as modified does not explicitly disclose a timer.
 Washburn et al. teaches another chemical dispenser (figure 1).  The reference teaches a timer in communication with the flow control device ([0074]-[0075]).  It would have been obvious to one of ordinary skill in the art to provide the timer so that there is a set time of operation when the treatment composition is added to the system so that not too much or little composition is added ([0075]).
Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reed et al. in view of Schultz et al. (U.S. Patent No. 9,643,143).
Regarding claim 5, Reed et al. discloses all the limitations as set forth above.  While the reference further comprises an open area adjustment device (reference #46), the device is manual and does not explicitly disclose a power source, motor and drive member.
Schultz et al. teaches another dispenser (abstract).  The reference teaches an open area adjustment device that includes a power source, a motor connected to the power source, and a drive member driven by the motor and interfacing with the second plate, wherein the drive member, when driven, is capable to move the second plate relative to the first plate so as to adjust the open area at which the liquid is received at the solid product holder (column 8, lines 21-27).  It is noted that the power source and motor are not required to be electronic, and a power source is defined as a device capable to provide the effect and a motor is defined as a device that imparts motion.  As such, the thermal valve provides a motion to the drive member (reference #80) with the power source being the change in temperature that causes the thermal valve to operate (column 9, lines 4-18).

Regarding claim 7, Reed et al. in view of Schultz et al. discloses all the limitations as set forth above.  While the reference does not explicitly disclose a sensor, Schultz et al. further teaches a sensor in communication with the open area adjustment device, the sensor configured to detect a use device condition, wherein based on the use device condition the sensor is capable to output a signal to cause the open area adjustment device to actuate the motor so that the drive member is driven to adjust the open area at which the liquid is received at the solid product holder (column 8, lines 21-27).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the sensor so that the open area adjustment device may operate automatically on the fly as an automatic response based on a change in temperature so as to not require an operator to make manual adjustments since the temperature of the liquid effects the product chemistry (Schultz et al. column 10, lines 14-24).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reed et al. in view of Schultz et al. as applied to claim 5 above, and further in view of Washburn et al. (U.S. Patent Pub. No. 2015/0183672).
Regarding claim 6, Reed et al. in view of Schultz et a. discloses all the limitations as set forth above.  However, the reference as modified does not explicitly disclose a timer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.